Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are allowed.

Tsukamoto (US 2010/0078424) is believed to be the closest related prior art.  The reference teaches an electrostatic chuck for the placement of a wafer during processing.  The electrostatic chuck is attached to a base plate by an adhesive layer.  The surface of the baseplate contains protrusions of equal height but of greater number at an outer portion of the bonding surface and with a fewer number of the protrusions being present at an inner portion of the bonding surface.  This has similarities to Applicant’s invention but it does not teach the claimed requirement that a surface roughness of the cooling plate being higher at an outer part than an inner part of the bonding surface.  In considering whether the reference reads on the claims, the broadest reasonable interpretation of the term “surface roughness” must be considered.  The surface roughness can be taken to be the average difference between the peaks and valleys of the surface.  As seen in Fig. 4 of Tsukamoto, the height of the peaks and valleys of each section are the same and as such, do not show a difference in surface roughness.  The invention of Tsukamoto cannot be taken to read on the surface roughness limitation of the claim.  As such, the reference does not teach that at least one of the bonding surface of the ceramic plate and the bonding surface of the cooling plate has a surface roughness Ra that is higher in an outer part of the bonding surface than in an inner part of the bonding surface.  

	Husain (US 5,548,470), Hirayanagi (US 6,522,519), Migata (US 7,068,489), Yonekura (US 8,641,825), Kosakai (US 2002/0036373) and Satoh (US 2006/0102288) all teach wafer placement devices comprising a ceramic substrate.  The references all control for a surface roughness of the ceramic device and have different surface roughness on different areas of the device.  However, none of the references teach that at least one of the bonding surface of the ceramic plate and the bonding surface of the cooling plate has a surface roughness Ra that is higher in an outer part of the bonding surface than in an inner part of the bonding surface.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a wafer placement apparatus comprising all the features as recited in the claims and in combination with at least one of the bonding surface of the ceramic plate and the bonding surface of the cooling plate has a surface roughness Ra that is higher in an outer part of the bonding surface than in an inner part of the bonding surface.

Claims 2-4 are allowable as they depend from claim 1, which is also allowable.

Claim 5 is allowable because the prior art of record does not teach or fairly suggest a method of manufacturing a wafer placement apparatus comprising all the features as recited in the claims and in combination with at least one of the ceramic plate and the cooling plate to be prepared in the step (a) has a bonding surface with a surface roughness Ra that is higher in an outer part of the bonding surface than in an inner part of the bonding surface, and wherein the step (b) is performed by using the bonding surface with the surface roughness Ra that is higher in the outer part than in the inner part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839